            Case 4:19-cv-00391-KGB Document 29 Filed 06/26/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

WILLIE MCINTOSH, JR.                                                                 PLAINTIFF


vs.                               CASE NO. 4:19-CV-391 (KGB)


UNION PACIFIC RAILROAD COMPANY                                                      DEFENDANT

UNOPPOSED MOTION FOR EXTENSION OF EXPERT DISCLOSURES DEADLINES

       Defendant Union Pacific Railroad Company (Union Pacific), by and through its

undersigned counsel, CROSS, GUNTER, WITHERSPOON & GALCHUS, P.C., and for its Unopposed

Motion for Extension of Expert Disclosures Deadlines, states as follows:

       1.       On May 21, 2020, the Court entered its Order on Defendant’s unopposed motion

for extension of expert disclosure and discovery deadlines. Dkt. 28. The Court’s Order established

June 30, 2020, and July 15, 2020, as the deadlines for expert disclosures and rebuttal expert

disclosures, respectively.

       2.       Due to continuing COVID-19 related disruptions, Union Pacific has encountered

delays in receiving medical records and, accordingly, meeting the expert disclosures deadline

appears unlikely at this point.

       3.       Union Pacific believes that an extension will allow the Parties an opportunity to

receive responses to pending medical record requests, as well as provide the Parties’ respective

experts an opportunity to review any records produced pursuant to those requests.

       4.       Accordingly, Union Pacific respectfully moves the Court for the entry of an order

extending the deadline to make the Parties’ expert disclosures and rebuttal expert disclosures to

July 10, 2020, and July 27, 2020, respectively.




250524                                      1
            Case 4:19-cv-00391-KGB Document 29 Filed 06/26/20 Page 2 of 2




       5.       This Motion is made in good faith and not for purposes of delay or any other

improper purpose.

       6.       Pursuant to Local Rule 7.2, no Brief is required in connection with this Motion.

       7.       Plaintiff’s counsel has authorized undersigned counsel to represent to the Court that

Plaintiff has no opposition to this Motion.

       WHEREFORE, Defendant Union Pacific Railroad Company respectfully requests that the

Court grant this Unopposed Motion for Extension of Expert Disclosures Deadlines and file an

amended scheduling order as outlined herein.

                                                      Respectfully Submitted,

                                                      /s/ Nicholas C. R. Williams
                                                      Abtin Mehdizadegan, AR Bar # 2013136
                                                      Nicholas C. R. Williams, AR Bar # 2018194
                                                      CROSS, GUNTER, WITHERSPOON
                                                         & GALCHUS, P.C.
                                                      500 President Clinton Avenue, Suite 200
                                                      Little Rock, Arkansas 72201
                                                      Phone: (501) 371-9999
                                                      Fax: (501) 371-0035
                                                      Email: abtin@cgwg.com
                                                              nwilliams@cgwg.com

                                                      COUNSEL FOR UNION PACIFIC
                                                      RAILROAD COMPANY




250524                                        2
